Case 1:04-cr-00385-LMB Document 535 Filed 08/31/20 Page 1 of 1 PageID# 3456


                                                          FILED: August 31, 2020


                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                              ___________________

                                   No. 20-4441
                             (1:04-cr-00385-LMB-1)
                             ___________________

UNITED STATES OF AMERICA

             Plaintiff - Appellant

v.

ALI AL-TIMIMI

             Defendant - Appellee

                              ___________________

                                   ORDER
                              ___________________

      Upon consideration of the submissions relative to the government’s motion

for stay pending appeal, the court denies the motion.

      Upon review of this bail appeal, the court affirms the district court’s order

regarding release.

      Entered at the direction of Judge Keenan with the concurrence of Judge

Thacker and Judge Harris.

                                      For the Court

                                      /s/ Patricia S. Connor, Clerk
